adequate investigation must specify what a more thorough investigation
                would have revealed. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533,
                538 (2004).
                              First, appellant argues that counsel was ineffective for failing
                to obtain a psychological evaluation of appellant. Appellant's bare claim
                has failed to demonstrate deficiency or prejudice. Appellant's claim below
                was that counsel should have obtained a psychological evaluation because
                appellant was only 16 years old when he committed the crime. While a
                defendant's age is a relevant factor at sentencing, appellant provides no
                authority in support of his apparent contention that counsel is per se
                deficient where he does not seek a psychological evaluation just because a
                defendant is a minor.' Moreover, appellant admitted that he did not know
                what information a psychological evaluation would produce, merely
                speculating that it would result in "classic mitigation evidence." Because
                he did not indicate what a more thorough investigation into mitigation
                evidence would have revealed, appellant failed to state specific facts that
                would demonstrate a reasonable probability of a different outcome had an
                evaluation been completed. We therefore conclude that the district court
                did not err in denying this claim without an evidentiary hearing.
                              Second, appellant argues that counsel was ineffective for
                failing to present mitigation evidence at sentencing. Appellant has failed


                      'On appeal, appellant points to information contained in the
                presentence investigation report and suggests that it may have been a
                basis for counsel to seek the evaluation. This is new argument not
                presented to the district court below, and we need not consider it on
                appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991),
                overruled on other grounds by Means v. State, 120 Nev. 1001, 1012-13, 103
                P.3d 25, 33 (2004).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                to demonstrate deficiency or prejudice. Appellant's claim below that
                counsel failed to present "any mitigating factors" was belied by the record.
                In mitigation, counsel submitted ten letters of support and repeatedly
                referred to appellant's youth at the time of the crime. Moreover, appellant
                failed to specify in his petition below what additional mitigation
                information counsel should have uncovered and how there was a
                reasonable probability of it affecting the outcome of the sentencing
                hearing. 2 We therefore conclude that the district court did not err in
                denying this claim without an evidentiary hearing. 3
                             Appellant next argues that the district court abused its
                discretion in denying his motion for funds to obtain a psychological
                evaluation in order to seek additional mitigating evidence that counsel
                should have presented to the sentencing court. Appellant failed to provide
                this court with a copy of his motion or the district court's denial of the
                motion. We are thus precluded from reviewing the district court's
                disposition and, therefore, conclude that the district court did not err in
                denying the motion. See State u. Eighth Judicial Dist. Court, 100 Nev. 90,
                102, 677 P.2d 1044, 1052 (1984) (presuming the propriety of district court
                actions in the absence of a showing of error); Greene v. State, 96 Nev. 555,


                      2 Tothe extent that appellant has specified additional mitigation
                evidence on appeal, it is new argument that was not presented below, and
                accordingly, we need not consider it on appeal. See id. Moreover, much of
                the mitigation evidence to which appellant points was contained in the
                presentence investigation report, which the sentencing court stated it had
                reviewed and considered.

                      sTo the extent that appellant claims counsel was ineffective for any
                other reason, the argument was not raised before the district court, and
                we need not consider it on appeal. See id.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                     558, 612 P.2d 686, 688 (1980) ("The burden to make a proper appellate
                     record rests on appellant.").
                                 For the foregoing reasons, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                       Saitta


                     cc: Hon. Carolyn Ellsworth, District Judge
                          Langford McLetchie LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A      M10
             .91